  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BETTY WILSON,                            )
                                         )
       Plaintiff,                        )
                                         )            CIVIL ACTION NO.
       v.                                )             2:14cv1106-MHT
                                         )                  (WO)
STEVEN T. MARSHALL,                      )
Alabama Attorney General,                )
et al.,                                  )
                                         )
       Defendants.                       )

                            OPINION AND ORDER

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner serving a sentence for capital murder, filed

this     lawsuit        challenging          the    constitutionality         of

Alabama’s        DNA   testing      statute        and    the   state   court’s

denial      of   her    efforts     to       obtain      testing    under   that

statute, and seeking orders requiring preservation of

the evidence and allowing her to obtain independent DNA

testing of the evidence from the crime scene.                               This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that defendants’

Federal      Rule      of   Civil    Procedure           12(b)(1)   motion    to
dismiss    should    be    granted       as   to   plaintiff’s     claims

inviting the court to review state-court decisions, and

should be otherwise denied; and that defendants’ Rule

12(b)(6)   motion     to   dismiss        should    be   denied   as   her

claim in Count I that Alabama’s DNA law is facially

unconstitutional, and should be granted as to her other

claims.    There are no objections to the recommendation.

After an independent and de novo review of the record,

the    court    concludes      that       the      magistrate     judge’s

recommendation should be adopted.

                                    ***

      Accordingly, it is ORDERED that:

      (1) The       United      States          Magistrate        Judge's

recommendation (doc. no. 27) is adopted.

      (2) Defendants’        Rule   12(b)(1)       motion   to    dismiss

(doc. no. 8) is granted in part, and denied in part, as

stated above and explained in the magistrate judge’s

recommendation.




                                     2
    (3) The claims in Counts I, II, III, and IV that

invite the court to review state-court decisions are

dismissed without prejudice.

    (4)       Defendants’    Rule    12(b)(6)       motion     to   dismiss

(doc. no. 8) is denied as to plaintiff’s claim in Count

I that Alabama’s DNA law is facially unconstitutional,

and is granted as to her other claims.

    (5)       With   the   exception       of    plaintiff’s    claim    in

Count     I     that       Alabama’s       DNA     law    is        facially

unconstitutional,          Counts     I,    II,     III   and       IV   are

dismissed without prejudice.

    This case is not closed, and is referred back to

the magistrate judge for further proceedings.

    DONE, this the 17th day of October, 2018.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                     3
